Citation Nr: 0619251	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-37 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from June 1956 to May 
1965 and from October 1965 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

A review of the record reveals that the appellant has not 
been provided notice in accordance with the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) with respect to the issue currently on appeal.  
The VCAA and its implementing regulations require VA to 
provide specific notice to claimants regarding information 
needed to complete an application for benefits, as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The appellant must therefore be given 
the required notice with respect to the cause of death issue 
on appeal.  Accordingly, the case must be remanded in order 
to comply with the statutory requirements of the VCAA.

Additionally, the claims file is absent proof of the status 
of the appellant as a surviving spouse.  In order for the 
appellant to be eligible for the benefits for which she is 
claiming, evidence such as a marriage certificate must be 
provided and associated with the claims file.  See 38 C.F.R. 
§§ 3.1(j), 3.50(b), 3.52, 3.205 (2005).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) are fully 
complied with and satisfied.  The 
appellant should specifically be told 
what is required to substantiate the 
claim on appeal.  (She asserts that the 
cancer that principally caused the 
veteran's death is traceable to his 
active military service, including his 
exposure to herbicide agents during 
service in the Republic of Vietnam; she 
also asserts that service-connected 
diabetes mellitus played a part in the 
veteran's demise.)  Additionally, the RO 
must notify the appellant of the 
information and evidence needed to 
substantiate her claim in this regard, 
and of what part of such evidence she 
should obtain and what part the RO will 
attempt to obtain on her behalf.  She 
should be told to provide any evidence in 
her possession that is pertinent to her 
claim.  She should also be told of the 
criteria for award of an effective date 
in cases such as this.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the notice letter, the RO must request 
evidence from the appellant that may 
prove her status as surviving spouse.  
See 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52, 
3.205 (2005).  Any such evidence provided 
should be associated with the claims 
file.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC must include 
the regulations regarding surviving 
spouse status.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

